Citation Nr: 0928287	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  03-05 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
PTSD.  In May 2003, the Veteran presented testimony at the RO 
before a Decision Review Officer.  A transcript of the 
hearing is associated with the claims folder and has been 
reviewed.  In October 2004, the Board remanded the claim for 
further development.  The claim has since returned to the 
Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Most of the in-service stressors claimed by the Veteran are 
so vague as to dates and details, and he has offered little 
in the way of specificity of events such that they are not 
capable of being corroborated.  In this regard, in February 
2008, the U.S. Army and Joint Services Records (JSRRC) 
indicated that it was unable to research the Veteran's 
claimed stressors (1-3 listed above) because the deaths or 
injuries of civilians are extremely difficult to verify.  
JSRRC indicated that to research those types of incidents, an 
official report would have had to have been written and 
filed.  JSRRC further noted that an incident not reported 
cannot be verified.  Based on the foregoing, the Board finds 
that a further attempt to corroborate the above-noted 
stressors 1-3 is futile.  The evidence of record (including 
the service treatment and personnel reports) does not support 
any of these purported in-service stressors.  

However, the Veteran has also claimed that he almost fell 
from a helicopter in service and a May 2004 statement from 
D.A., a fellow servicemember, reflects that during service in 
August 1967, he sat next to the Veteran on a helicopter while 
performing a tactic practice.  D.A. stated that he grabbed 
the Veteran quickly as he was about to fall out of the 
helicopter.  The information discussed above is sufficient to 
demonstrate the veteran's personal exposure to the incidents 
described.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002) (detailed corroboration of physical proximity to, or 
firsthand experience with, the alleged stressors is not 
required in order to establish that the stressors actually 
occurred).  

While the evidence reflects some diagnoses of PTSD and other 
clinical diagnoses, PTSD has not been diagnosed based solely 
on the claimed stressor of almost falling out of a 
helicopter.  

By way of history, in January 1997, Dr. Bonilla, a private 
psychiatrist, evaluated the Veteran and noted that the 
Veteran had been a patient of hers since 1995.  Diagnosis was 
major depression with psychotic features.  According to a 
statement dated later in January 1997, Dr. Bonilla indicated 
that the Veteran wished to be evaluated to rule out PTSD.  
See also, Dr. Bonilla's report dated July 2001 and undated 
evaluation report, received in March 2003.

According to a case summary dated in January 2000, the 
Veteran reported to Dr. H.S. Torres, a private psychiatrist, 
that he experienced many people being killed in Vietnam.  Dr. 
H.S. Torre diagnosed the Veteran with PTSD.  The same 
diagnosis was shown on private treatment records provided by 
Dr. Torres.

In December 2000, the Veteran underwent a VA psychiatric 
examination  Axis I diagnosis was severe major depression.

In November 2002, the Veteran was admitted to a VA Medical 
Center for close observation on account of suicidal ideation.  
Axis I diagnosis was PTSD with suicidal ideas with a plan 
(with a gun).

In May 2003, the Veteran underwent an independent psychiatric 
evaluation by Dr. J.R.R. Cay, a psychiatrist.  The Veteran 
reported that while in the military, he developed a 
"nervous" condition.  He reported seeing people get wounded 
and killed during his military service.  He also reported an 
incident where he almost fell out of a helicopter.  Axis I 
diagnosis was chronic PTSD attributable to military service, 
chronic major depression, and anxiety, not otherwise 
specified.  Dr. Cay indicated that the Veteran's stressors 
are severe and meet the DSM-IV criteria for PTSD.

In September 2003, the Veteran was referred for a VA 
examination by a board of two psychiatrists.  The examiners 
had an opportunity to review the entire claims folder, to 
include the private medical evidence.  He reported seeing 
people get wounded and killed during his military service.  
He also reported an incident where he almost fell out of a 
helicopter.  The board determined that the Veteran does not 
meet the DSM-IV criteria for PTSD; rather a diagnosis of 
major depression was rendered.  

In January 2006, the Veteran underwent a VA psychiatric 
session for support therapy and medication management.  He 
reported seeing people get wounded and killed during his 
military service.  He also reported an incident where he 
almost fell out of a helicopter.  Axis I diagnosis was PTSD.

In light of the foregoing, and the VA's duty to assist the 
veteran in the development of facts pertinent to his claim, 
as mandated by 38 U.S.C.A. § 5107(a) (West 2002), the case is 
REMANDED to the RO for the following actions:  

1.  The RO should arrange for the 
veteran to be afforded an examination by 
a board of two VA psychiatrists, if 
available, to determine the diagnoses of 
all psychiatric disorders that are 
present.  The RO must specify for the 
examiners the stressor of almost falling 
out of a helicopter in service is the 
only event that may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiners should 
specify (1) whether the alleged stressor 
found to be established by the record by 
the RO was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and the inservice 
stressor found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiners.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special 
studies or tests, to include 
psychological testing and evaluation, 
such as the Minnesota Multiphasic 
Personality Inventory, and the 
Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiners prior to the examination.  

2.  The RO/AMC should then review the 
record and ensure that all the above 
actions are completed.  When the RO is 
satisfied that the record is complete 
and the psychiatric examination, if 
appropriate, is adequate for rating 
purposes, the claim should be 
readjudicated by the RO with 
consideration of 38 C.F.R. § 3.304(f).  
The RO/AMC should issue a statement of 
the case if the claim remains denied and 
the Veteran and his representative 
should be afforded an appropriate amount 
of time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


